183 F.3d 567 (7th Cir. 1999)
MCI TELECOMMUNICATIONS CORPORATION, a Delaware Corporation, and MCI METRO     ACCESS TRANSMISSION SERVICES, INCORPORATED, a Delaware Corporation, Plaintiffs-Appellees,andUNITED STATES OF AMERICA and FEDERAL    COMMUNICATIONS COMMISSION, Intervenors-Appellees,v.ILLINOIS COMMERCE   COMMISSION, TERRY HARVILL, RUTH K. KRETSCHMER, in their official capacities as  Commissioners of the IL Commerce Commission, et al., Defendants-Appellants.
No. 98-2127
UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT
June 25, 1999.

Appeal from the United States District Court for the Northern District of Illinois, Eastern Division.
Before: Ripple, Kanne, and Diane P. Wood, Circuit Judges.

ORDER

1
The denial of the petition for rehearing previously entered by this court on June 23, 1999 is vacated.  The petition for rehearing is granted and the case is restored to the calendar for oral argument during September Term 1999.  All parties to the appeal are ordered to file supplemental briefs addressing the applicability to this case of the Supreme Court's decisions in College Savings Bank v. Florida Prepaid Postsecondary Education Expense Board, ___ U.S. ___, 119 S. Ct. 2219, ___ L.Ed.2d ___;  Alden v. Maine, ___ U.S. ___, 199 S. Ct. 2240, ___ L.Ed.2d ___, (1999); Florida Prepaid Postsecondary Education Expense Board v. College Savings Bank, ___ U.S. ___, 119 S.Ct 2199, ___ L.Ed.2d ___, (1999).  These briefs shall be filed with the clerk by September 1, 1999.  The time of oral argument shall be set in a later order of this court.